DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claim amendment filed on 10/31/2022 has been entered.  Claims 2-22 remain pending. 

Priority
The effective filing date of the currently claimed invention that of the provisional application 62/739,119, filed on 09/28/2018.  

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


NOTE:  The term “processors”, recited in independent claim 1, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6-9, 13-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski et al. (US 2009/0215533 A1) in view of Sasahara et al. (US 2011/0052013 A1). 

Regarding claims 2, 9, and 16, and using claim 2 as an example, Zalewski discloses, except for elements highlighted in italicized bold, an electronic device (e.g., a smartphone:


    PNG
    media_image1.png
    435
    662
    media_image1.png
    Greyscale

 ), comprising: 

one or more biometric sensors (as above, the “depth sensing camera”); 

one or more processors (


    PNG
    media_image2.png
    582
    658
    media_image2.png
    Greyscale


 ); and 

memory storing one or more programs configured to be executed by the one or more processors (paragraph 0095 above), the one or more programs including instructions for: 

while detecting that a biometric feature is in a first orientation, relative to the one or more biometric sensors, producing first audio that indicates that an orientation of the biometric feature should be changed (“voice/sound” is used to “prompt” a user during facial image registration to “turn or rotate their head into a variety of positions” so that a facial image can be captured at each position at  paragraph 0048; see:


    PNG
    media_image3.png
    284
    961
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    364
    977
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    466
    981
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    934
    991
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    921
    648
    media_image7.png
    Greyscale

); 

after producing the first audio, detecting a change in the orientation of the biometric feature relative to the one or more biometric sensors from the first orientation to a second orientation; 

while the biometric feature is in the second orientation (e.g., figure 2F-2, second orientation shown in the figure as circled below:


    PNG
    media_image8.png
    921
    755
    media_image8.png
    Greyscale

): 

capturing first depth information corresponding to the biometric feature from the one or more biometric sensors (image and depth features of the face are captured at each rotated position of the head:

    PNG
    media_image9.png
    410
    988
    media_image9.png
    Greyscale

); and 

producing second audio that indicates that the orientation of the biometric feature should be changed (until all of the required head positions are captured, the process is repeated:

    PNG
    media_image9.png
    410
    988
    media_image9.png
    Greyscale

); 

after producing the second audio, detecting a change in the orientation of the biometric feature relative to the one or more biometric sensors from the second orientation to a third orientation; 

while the biometric feature is in the third orientation (e.g., figure 2F-2, third orientation shown in the figure as circled below:
 
    PNG
    media_image10.png
    900
    729
    media_image10.png
    Greyscale

), 

capturing second depth information corresponding to the biometric feature from the one or more biometric sensors (until all of the required head positions are captured, the process is repeated:

    PNG
    media_image9.png
    410
    988
    media_image9.png
    Greyscale


); and 

after capturing the first depth information and the second depth information, enrolling a user with the device using the first depth information and the second depth information (

    PNG
    media_image11.png
    408
    973
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    528
    974
    media_image12.png
    Greyscale

).

	Zalewski does not teach:

“after producing the first audio, detecting a change in the orientation of the biometric feature relative to the one or more biometric sensors from the first orientation to a second orientation” and

“after producing the second audio, detecting a change in the orientation of the biometric feature relative to the one or more biometric sensors from the second orientation to a third orientation”.




	While it is implied by Zalewski that changes in face orientation are detected after a user is given “voice/sound commands” to “turn or rotate their head” at paragraph 0048, it is not expressly taught, and therefore will be considered a difference.

	Sasahara teaches a system for detecting a face orientation from an input image ( 

    PNG
    media_image13.png
    437
    479
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    429
    667
    media_image14.png
    Greyscale

).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to supplement the invention of Zalewski by automatically, by was of image processing, detecting the orientations, or changes thereof, of user face poses as taught by Sasahara, in order to know if and when a user has achieved one of the Zalewski specified pose angles required for registration and have been prompted by the command to achieve (e.g., Zalewski figure 2F-2:


    PNG
    media_image15.png
    917
    683
    media_image15.png
    Greyscale

). 

One of ordinary skill would have been motivated to utilize the teaching of Sasahara because it provides an image processing, automated method of calculating face orientation, which would allow Zalewski to automatically know when a qualifying pose/orientation has been achieved and hence when a depth image may be captured, AND when a new pose can be prompted.   Thus, in combination, Zalewski/Sasahara teaches:

“after producing the first audio, detecting a change in the orientation of the biometric feature relative to the one or more biometric sensors from the first orientation to a second orientation”, and 
“after producing the second audio, detecting a change in the orientation of the biometric feature relative to the one or more biometric sensors from the second orientation to a third orientation”.

	Regarding the limitation:  “in response to detecting that the biometric feature has reached the second orientation, producing second audio that indicates that the orientation of the biometric feature
should be changed”, this is met as a natural consequence of the Zalewski/ Sasahara combination as described above.  Again, one of ordinary skill would have been motivated to utilize the teaching of Sasahara because it provides an image processing, automated method of calculating face orientation, which would allow Zalewski to automatically know when a qualifying pose/orientation has been achieved and hence 1)  when a depth image may be captured, AND 2) when a new pose can be prompted.   As seen in Zalewski figure 2F-2, when read in light of paragraph 0048, which states:

    PNG
    media_image16.png
    179
    438
    media_image16.png
    Greyscale

, one of ordinary skill in the art would understand that Zalewski “prompts” a user to achieve different head poses, and once a pose has been achieved, then and only then is a depth image captured, and only after a depth image is captured is another pose prompted.   Combined with Sasahara as described above, Zalewski is supplemented with an image processing method of determining when a head pose has been achieved, and thus the system of Zalewski can automatically know when to capture the depth image, and when to prompt for a new pose, thus meeting the requirements of the limitation:

    PNG
    media_image17.png
    188
    1444
    media_image17.png
    Greyscale

.
 
Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Zalewski, while the teaching of Sasahara continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding claims 6, 13, and 20, and using claim 6 as an example, the electronic device of claim 2, wherein producing the first audio that indicates that the orientation of the biometric feature should be changed is produced in accordance with a determination that the biometric feature is maintained in the first orientation for a predetermined period of time (obvious over the Zalewski/Sasahara combination as applied to the independent claims above; in the obvious statement, the examiner stated:
	“… to one of ordinary skill in the art to supplement the invention of Zalewski by automatically detecting the orientations, or changes thereof, of user face poses as taught by Sasahara, in order to know if and when a user has achieved one of the Zalewski specified pose angles required for registration and have been prompted by the command to achieve.”   One of ordinary skill in the art would understand that in order to capture a stable image after a person has been in motion, the person should have remained stable for a predetermined period of time, which would have been obvious in Zalewski/Sasahara in order to ensure that the user is finish with the prompted motion and ready for image capture, thus capturing a stable, blur-free image).

Regarding claims 7, 14, and 21, the electronic device of claim 2, wherein: the biometric feature is at least a portion of a face (Zalewski/Sasahara combination; Zalewski:

    PNG
    media_image18.png
    406
    992
    media_image18.png
    Greyscale

); and the first depth information includes biometric data associated with at least the portion of the face (Zalewski/Sasahara combination; Zalewski:


    PNG
    media_image18.png
    406
    992
    media_image18.png
    Greyscale

).

Regarding claims 8, 15, and 22, and using claim 8 as an example, the electronic device of claim 7, wherein the first orientation corresponds to the portion of the face being oriented in a predetermined manner relative to the one or more biometric sensors ( 

    PNG
    media_image18.png
    406
    992
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    613
    969
    media_image19.png
    Greyscale

).


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski et al. (US 2009/0215533 A1) in view of Sasahara et al. (US 2011/0052013 A1) as applied to independent claims 2, 9, and 16 above, and further in view of Unzueta (US 2014/0270374 A1). 

Regarding claims 3, 10, and 17, and using claim 3 as an example, the Zalewski/Sasahara combination does not teach, “while producing the first audio, displaying, via a display of the electronic device, a user interface including a visual output indicating that the orientation of the biometric feature should be changed”.  Instead, Zalewski teaches a sound “or” display option, but does not teach both, and in the rejections of the independent claims, the examiner relies on the “voice/sound” disclosure:

    PNG
    media_image20.png
    411
    995
    media_image20.png
    Greyscale

 .
 
Unzueta teaches a system for capturing face images, comprising prompting a user, and teaches using a combination of voice and a visual/graphical prompt (


    PNG
    media_image21.png
    221
    747
    media_image21.png
    Greyscale

 ). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Zalewski of the Zalewski/Sasahara combination to include both the “voice/sound” commands AND text or a graphical prompt as taught by Unzueta because, as would be understood by one of ordinary skill in the art, additional prompts of different sensory modality ensures that a user will timely be alerted to the need to change face orientations for image capture during enrollment, particularly in situation where a user is sight-impaired or hearing-impaired.  

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of the Zalewski/Sasahara combination, while the teaching of Unzueta continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Response to Arguments
Applicant’s remarks and arguments filed with the amendment have been considered.  The rejection of independent claims 2, 9, and 16 has been clarified (the grounds has NOT been changed) to address not only the claim amendment, but also to address applicant’s arguments. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,100,349 B2 in view of Zalewski et al. (US 2009/0215533 A1).  

Regarding claims 2, 9, and 16, and using claim 2 as an example, patent claim 3 discloses, except for elements highlighted in italicized bold below, an electronic device, comprising: 

one or more biometric sensors; 
one or more processors; and 
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for (

    PNG
    media_image22.png
    254
    662
    media_image22.png
    Greyscale


 ): 

while detecting that a biometric feature is in a first orientation, relative to the one or more biometric sensors, producing first audio that indicates that an orientation of the biometric feature should be changed (claim 1:

    PNG
    media_image23.png
    244
    613
    media_image23.png
    Greyscale

);

after producing the first audio, detecting a change in the orientation of the biometric feature relative to the one or more biometric sensors from the first orientation to a second orientation (claim 1:

    PNG
    media_image24.png
    113
    625
    media_image24.png
    Greyscale

);

while the biometric feature is in the second orientation:  capturing first depth information corresponding to the biometric feature from the one or more biometric sensors (claim 1:

    PNG
    media_image25.png
    315
    590
    media_image25.png
    Greyscale

 ); and

producing second audio that indicates that the orientation of the biometric feature should be changed (claim 1:

    PNG
    media_image26.png
    203
    571
    media_image26.png
    Greyscale

); 

after producing the second audio, detecting a change in the orientation of the biometric feature relative to the one or more biometric sensors from the second orientation to a third orientation (

    PNG
    media_image27.png
    152
    672
    media_image27.png
    Greyscale

);

while the biometric feature is in the third orientation, capturing second depth information corresponding to the biometric feature from the one or more biometric sensors; and
after capturing the first depth information and the second depth information, enrolling a user with the device using the first depth information and the second depth information (

    PNG
    media_image28.png
    207
    650
    media_image28.png
    Greyscale

).

	Claim 1 enrolls a user based on capturing “image” information, but does not teach “depth” image information.

	Zalewski teaches enrolling facial image of a plurality of orientation for subsequent facial recognition (refer to the prior art rejection of claim 2 above).  Zalewski teaches capturing “depth” image information (

    PNG
    media_image29.png
    630
    607
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    434
    683
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    124
    682
    media_image31.png
    Greyscale

 ). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to substitute, for the “image” captured by claim 3, a “depth” image as taught by Zalewski, with motivation coming from Zalewski:


    PNG
    media_image32.png
    511
    663
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    328
    676
    media_image33.png
    Greyscale

.

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Claim 3, while the teaching of Zalewski continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

	Dependent claims 3-8, 10-15, and 17-22 are each obvious over individual claims of the patent in view of Zalewski et al. (US 2009/0215533 A1) as well as the art of record as applied above.  

Allowable Subject Matter
Claims 4, 5, 11, 12, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, when the rejection based on non-statutory double-patenting above is overcome. 

Regarding claims 4, 5, 11, 12, 18, and 19, and using claim 4 as an example, in the context of the claim as a whole, the prior art does not teach the additional elements of, “… producing the first audio so as to simulate audio being produced from a first location, and wherein the first location is not a location of the one or more biometric sensors and not a location of a speaker of the electronic device configured to output the first audio”. 
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665